              Case 2:20-cv-01388-JCC Document 54 Filed 12/28/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL COHEN, individually and on behalf of CASE NO. C20-1388-JCC
      all other similarly situated,
10
                                                  MINUTE ORDER
11                            Plaintiff,
              v.
12
      BLACKBAUD, INC., et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant Bank Street College of Education’s
18
     unopposed motion for an extension of time to respond to Plaintiff’s amended complaint (Dkt.
19
     No. 52.) Having thoroughly reviewed the motion and relevant record, and finding good cause,
20
     the Court GRANTS the motion and ORDERS that Bank Street College of Education’s deadline
21
     to answer or otherwise respond to the amended complaint is extended until 15 days after the
22
     Conditional Transfer Order entered by the Clerk of the Judicial Panel for Multidistrict Litigation
23
     in MDL Case No. 2950 is resolved with respect to this matter or in accordance with the
24
     transferee court’s scheduling order should the matter be transferred.
25
     //
26


     MINUTE ORDER
     C20-1388-JCC
     PAGE - 1
             Case 2:20-cv-01388-JCC Document 54 Filed 12/28/20 Page 2 of 2




 1   DATED this 28th day of December 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1388-JCC
     PAGE - 2
